

117 HR 871 IH: Expand Medicaid Now Act
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 871IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mrs. Fletcher introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide a temporary increase in FMAP for medical assistance under State Medicaid plans which begin to expend amounts for newly eligible mandatory individuals.1.Short titleThis Act may be cited as the Expand Medicaid Now Act. 2.Temporary increase in FMAP for medical assistance under State Medicaid plans which begin to expend amounts for newly eligible mandatory individualsSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—(1)in subsection (b), in the first sentence, by striking and (ff) and inserting (ff), and (hh); and(2)by adding at the end the following new subsection: (hh)Temporary increase in FMAP for medical assistance under State Medicaid plans which begin to expend amounts for all newly eligible mandatory individuals(1)In generalSubject to paragraph (2), for the 8-quarter period beginning with the first calendar quarter during which a qualifying State (as defined in paragraph (4)) expends amounts for all newly eligible individuals described in section 1902(a)(10)(A)(i)(VIII) under the State plan (or waiver of such plan), the Federal medical assistance percentage determined under subsection (b) for such State shall be increased by 5 percentage points.(2)ExceptionIn the case of a State that ceases to provide medical assistance to any newly eligible individual under the State plan (or waiver of such plan) during a quarter occurring during the period described in paragraph (1), the increase described in such paragraph shall not apply with respect to such State and such quarter (or any succeeding quarter).(3)Special application rulesAny increase described in paragraph (1)—(A)shall not apply with respect to disproportionate share hospital payments described in section 1923;(B)shall not be taken into account in calculating the enhanced FMAP of a State under section 2105; and(C)shall not be taken into account for purposes of part A, D, or E of title IV.(4)DefinitionFor purposes of this subsection, the term qualifying State means a State which has not expended amounts for all newly eligible individuals described in section 1902(a)(10)(A)(i)(VIII) before the date of the enactment of this subsection..